Citation Nr: 1822393	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  10-04 811	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder.

2.  Entitlement to service connection for a bilateral ankle disorder.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States





WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Postek, Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 to April 1991.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction over the case was subsequently transferred to the RO in Atlanta, Georgia.

A hearing was held before the undersigned Veterans Law Judge at the RO in July 2012.  A transcript of the hearing is included in the claims file.  The Board remanded the above issues for further development in September 2012 and September 2016.  The case has since been returned to the Board for appellate review.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's bilateral foot disorders of pes planus and plantar fasciitis had their onset in service.

2.  The Veteran's bilateral ankle disorder of equinus of the ankles had its onset in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral foot disorders of pes planus and plantar fasciitis are met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

2.  The criteria for service connection for the bilateral ankle disorder of equinus of the ankles are met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131 (2012).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

The Veteran has contended that he has experienced ongoing foot and ankle pain that began in service.  The service treatment records show that the Veteran's feet, lower extremities, and musculoskeletal system were found to be normal at the time of the March 1988 entrance examination.  The corresponding report of medical history shows that the Veteran denied a history of foot trouble, lameness, and bone, joint, or other deformity, but he also reported having a July 1984 pre-service ankle operation.  The examiner referenced that history later in the report of medical history and noted that the Veteran had undergone an x-ray of the right ankle, no surgery (see above) and had an outpatient x-ray only of the right ankle (sprain); however, there was no finding referable to the right ankle under the summary of defects and diagnoses section of the examination report.  As such, the Veteran is legally presumed to have been sound at entrance to service as to his right ankle.

The Veteran's service treatment records also show complaints, treatment, and diagnoses of foot and ankle problems.  An April 1988 service treatment record shows that he reported to the podiatry clinic for a complaint of a corn on his foot.  A March 1989 service treatment record shows that the Veteran had a history of pain in his feet and ankles after long periods of standing and walking; the impression was bilateral long arch strain, and the plan included trying long arch support and medial heel adjustment.  

In an undated service treatment record (that contains the same diagnosis of bilateral long arch strain), it was noted that the Veteran reported that his doctor had said that he had bone or joint problems that might be aggravated with exercise, and that he had a recent trial of arch support in connection with that diagnosis.  An August 1989 service treatment record shows that the Veteran presented with a complaint of pain in his shins and back with prolonged standing.  On evaluation, the Veteran had bilateral equinus with what appears to be heel involvement and decreased ankle dorsiflexion bilaterally.  The assessment was ankle equinus with a recommendation for stretching and weight loss, as well as orthotics.  The April 1991 separation examination shows normal findings, and the Veteran denied a history of relevant symptoms on the corresponding report of medical history from the following month.

The Veteran underwent an annual examination for the United States Naval Reserve in January 1992, at which time he reported a history of foot trouble; the examination report shows that his feet were found to be abnormal.  The examiner diagnosed the Veteran with moderate pes planus with continued pain in the feet and found that he was not qualified for Reserve service.

The post-service treatment records show multiple foot and ankle diagnoses, including that there was no pathology for the feet or ankles, hallux valgus, hammertoes, bilateral plantar fasciitis, pes planus, bilateral pronation syndrome, Achilles tendonitis, mild scattered osteoarthritis at the hallux metatarsophalangeal (MTP) joint and dorsal midfoot, and the observation that the Veteran had bilateral ankle equinus.

Regarding the bilateral ankle equinus diagnosis, the VA examiners that physically examined the Veteran did not provide such a diagnosis.  The September 2014 VA examiner found no equinus on examination and also indicated that the Veteran did not have a documented congenital disorder.  The July 2010 private podiatrist determined that the Veteran had functional ankle equinus of both ankles with shortening of the posterior muscle group on physical examination, and the August 2017 private podiatrist also determined that he had this diagnosis.  The Board finds that the private evaluation and consistent subsequent medical opinion are as probative as the VA examination on the question of a current diagnosis.  See also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that a requirement of current disability is satisfied when claimant has a disability at the time a claim for VA disability compensation is filed or at any point during the pendency of that claim).

In addition, the Board notes that the record suggests that ankle equinus can be acquired.  See August 2017 private podiatrist medical opinion; see also, e.g., American College of Foot and Ankle Surgeons, "Foot Health Facts" (indicating that equinus, where the upward bending motion of the ankle joint is limited, can be congenital or acquired) https://www.foothealthfacts.org/conditions/equinus (reviewed February 2018).

The above diagnoses satisfy the current disability requirement.  Thus, the dispositive issue is whether there is a relationship between any of the Veteran's current foot and ankle problems and his military service.

In an August 2017 opinion, a private podiatrist (Dr. D.B.) noted that the Veteran presented to his office for a second opinion the month prior for chronic arch pain to both feet.  He noted review of the Veteran's medical records, including the service treatment records noting pain in the feet and ankles with the recommendation for arch support in connection with the bilateral long arch strain diagnosis, and found that information consistent with the Veteran's current problems of pes planus, equinus of the ankles, and plantar fasciitis of both feet.  He also noted that the Veteran's complaints remained consistent in the January 1992 Reserve examination report.  Dr. D.B. indicated that, in his opinion, based on the Veteran's current diagnoses and high BMI (body mass index), his foot deformity at the time of service, and the excessive demands that were needed on his feet, it was more likely than not that the current foot problems were a continuation of the condition he suffered while on active duty.  This is the one medical opinion that considers the Veteran's reported history of foot and ankle pain in connection with the documented complaints and treatment in the service treatment records.  In reading the opinion as a whole and in the context of the evidence of record, the Board finds that Dr. D.B.'s determination, which addresses the central medical issues in this case, was based on an analysis of the evidence and current medical understanding, and is therefore entitled to probative weight.

The February 2009, March 2009, and June 2011 VA examiners did not address the diagnoses discussed by the August 2017 private podiatrist that were present during the appeal period.

On the other hand, the September 2014 VA examiner determined that the Veteran's bilateral pes planus and plantar fasciitis were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The March 2017 VA examiner similarly determined that the Veteran's bilateral pes planus and plantar fasciitis were less likely than not caused by or otherwise related to the Veteran's military service.  The Board finds that these opinions are inadequate because the examiners did not discuss the complete relevant service treatment records or the Veteran's reports of ongoing symptoms, and as such, affords them limited probative value on the question of etiology.

Based on the foregoing, and resolving any reasonable doubt in favor of the Veteran, the Board concludes that service connection for bilateral foot disorders of pes planus and plantar fasciitis and a bilateral ankle disorder of equinus of the ankles is warranted.
ORDER

Entitlement to service connection for bilateral foot disorders of pes planus and plantar fasciitis is granted.

Entitlement to service connection for a bilateral ankle disorder of equinus of the ankles is granted.


REMAND

Regarding the TDIU claim, the Veteran has contended that he is unable to work in part due to his foot and ankle problems.  As the AOJ's decision as to the initial evaluations and effective dates assigned for the now service-connected bilateral foot and ankle disorders above could affect the outcome of the TDIU claim, the claims are inextricably intertwined, and a remand is required.

Accordingly, the case is REMANDED for the following action:

1.  After effectuating the grants of service connection for the bilateral foot disorders of pes planus and plantar fasciitis and the bilateral ankle disorder of equinus of the ankles in this decision, the AOJ should conduct any other indicated development for the TDIU claim.  Further development may include obtaining an additional VA examination for the TDIU claim if it remains in appellate status.

2.  The case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


